Citation Nr: 1134800	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-07 911	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for bilateral hearing loss, rated as 10 percent disabling prior to September 24, 2001; as 20 percent disabling from September 24, 2001, to February 25, 2011; and as 30 percent disabling since February 26, 2011.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 decision of a Department of Veterans Affairs (VA), Regional Office (RO), that found clear and unmistakable error (CUE) in the rating decision of August 18, 1994, and granted service connection for bilateral hearing loss for which an initial noncompensable disability rating was assigned, effective March 23, 1994.

In August 2001, the RO increased the disability rating to 10 percent, effective April 7, 2000.  In April 2002, the RO increased the disability rating to 20 percent, effective September 24, 2001.  In March 2011, the RO increased the disability rating to 30 percent, effective February 26, 2011.  Because higher initial disability ratings are available for bilateral hearing loss, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal, and the issue is as set forth above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In correspondence dated in March 2011 and May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence dated in March 2011 and May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.  The appellant has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
JENNIFER HWA
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


